Title: To Thomas Jefferson from Thomas Leiper, 22 April 1808
From: Leiper, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philada. April 22d. 1808
                  
                  Agreeably to a Resolution of the Deligates of the Democratic Rebublicans of the City of Philadelphia in General Ward Committee Assembled I was appointed to transmit you their Address unanimously adopted and signed by them—
                  I have now Sir the Honor of inclosing it to you I am Dear Sir with the utmost respect & esteem 
                  Your most Obedient Servant
                  
                     Thomas Leiper 
                     
                  
                Enclosure
                                    
                     
                     
                        Philadelphia March 1st. 1808
                     
                     At an epoch so fruitful of events, so calculated to awaken vigilance & embarrass deliberation, when a foreign nation always insidious & unfriendly & recently hostile, multiplies her injuries & asserts a power unwarranted by the usages of nations, & unsanctioned by any rule of right. The Delegates of the Democratic Republicans of the City of Philadelphia in General Ward Committee assembled, in behalf of themselves & their constituents, mingle with their fellow citizens of the Union, the assurances of their entire approbation, of the public measures, adopted, pursued, & recommended by you. They have evinced foresight & precaution, the evidence of wisdom & the anticipation of safety, they have given a dignified and imposing attitude to our nation & amidst the perils surrounding her, are securing her interests, while the uplifted arm of war is suspended by the boldness & composure with which it is surveyed. Nor can we behold without indignant feelings the arraignment of the most salutary counsels & the condemnation of the most patriotic measures by the disaffected; while we see British outrage palliated & aggression justified by the devoted partizans of Great Britain in the very bosom of the country altho’ we applaud the toleration which permits such evils, yet we cannot repress the emotions of disgust & abhorrence which they excite. The peace & prosperity of our beloved country are blessings which we highly prize, yet should war, unavoidable war be her lot, our ardour will be animated in her defence by considerations of the necessity, honor & justice of our cause. In such an event we pledge the exertions of all our energies & while we front the foreign enemy our vigelance to mark & unmask the domestic Traitor shall be active and untired. That treason threatening the dissolution of a government which embraces with parental & undistinguishing care all its citizens, committing no oppressions, & arousing by no acts, individual animosity, should be planned, begets the most mortifying reflections; but that detected traitors of whose guilty, open treason none could doubt, should be shielded from a just punishment by judicial subtilties, excites in our bosoms the most afflicting sensations. Impunity seemed to be insured for the deepest crime where the Judge is the enemy of the administration or the friend of the criminal. But we confidently trust that the people with united voice will call for the remedy of an evil which menaces our happy institutions with vital mischief. Nor can we omit to deplore the desertions of the common cause of republican principles, by a class of our fellow citizens who formerly cooperated with us, in the discomfiture & overthrow of federalism, & all the train of evils which portended the destruction of our peace & liberties. When they at first united themselves with our political adversaries in various sections of the state, we were still willing to ascribe their aberrations, rather to the effect of temporary delusion, or misguided resentment, circumscribed by local limits, than to a deliberate abandonment of those broad & fundamental principles which they assisted by their suffrages to atcheive & to establish. We cannot however longer disguise, while we deeply regret, that recent occurrences in our state legislature and more especially an opposition to acts embracing cardinal points in national policy, & above all the hostility to the embargo, a measure proved by every days experience, to have been conceved in the happiest foresight and frought with benefit & safety, but too plainly indicate their final enlistment on the side of federalism, to revive & to reestablish a power which they so honorably a few short years ago aided to oppose & to prostrate. Hostility to measures of such a nature, in which the foreign nation will not discern the baleful influence of faction, but attribute to the disaffection of this important state, we sincerely deprecate & from our knowledge of public feeling and sentiment, protest against. We are persuaded the people will not witness the abuse of their power with lameness, but will spurn a coalition formed by their representatives to the sacrifice of national honor, policy & patriotism; that they will again rally round the standard of principle, which was triumphantly unfurled at your election to the Presidency, & which has since conducted the nation, thro’ paths of unobstructed freedom to an elevated & envied prosperity. We see nothing in the present state of our country, to dismay or even to damp the feelings of the high minded american. We behold in a temporary suspension of our commerce an ephemeral & doubtful evil, producing a great, a growing & a lasting good. We see arising out of this cause the prolific sources of our internal wealth explored & with industry & ability directed thro’ channels, which while they benefit the enterprising, enrich our country with solid wealth & make her more in dependent & happy.
                     We likewise deem this, Sir, a proper occasion & one to which we are peculiarly invited by our feelings, to felicitate you on the success of your administration of our happy Government, rendered still more happy by the Zeal, the wisdom & spirit of liberty with which it has been administered. In yielding our homage to the motives which have induced your voluntary retirement from public life, while surrounded by the warmest affections of the people, we derive consolement from the consideration that your example may operate on all future Presidents to pursue a course which added a lustre to your character already dear to liberty & to your country. And now permit us to assure you that our prayers for your repose & happiness will follow you to the shade of private life, which we hope will be impenetrable to the breath of slander & the shafts of calumny, & will be fanned by no breeze but the incense of grateful hearts, for long, faithful & disinterested services.
                     
                        Thomas Leiper 
                        
                        [and 62 other signatures]
                     
                  
                  
               